Citation Nr: 0639458	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  98-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar and/or thoracic spine.

2.  Entitlement to a rating in excess of 10 percent for 
rhinitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran withdrew his 
request for a Board hearing in a signed statement dated in 
January 2005.

In September 1997, the veteran filed his service connection 
claim for arthritis of the cervical, thoracic and lumbar 
spine.  

In his Notice of Disagreement (NOD) dated in March 1998 and 
his substantive appeal (VA Form 9) received in October 1998, 
the veteran said his claim for service connection for 
arthritis of the spine was due to Raynaud's disease.  It is 
unclear whether the veteran was raising a new claim for a 
back disorder secondary to his service-connected Raynaud's 
disease.  If he desires to raise such a secondary service 
connection claim, he should do so with clarity at the RO.

In a December 2002 rating decision, the RO granted service 
connection for arthritis of the cervical spine and awarded a 
10 percent disability rating for that disorder.  
Subsequently, the veteran's claim on appeal here has been 
characterized as set out on the title page.

The issue of entitlement to service connection for arthritis 
of the lumbar and/or thoracic spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDING OF FACT

The competent and probative medical evidence of record 
reflects a diagnosis of allergic/vasomotor rhinitis with 
running nose, difficulty breathing on the job, and pale nasal 
conchae and erythematous oral mucosa.  Sinuses are not tender 
nor is there purulent discharge from the nose.  X-rays 
revealed the ethmoid, maxillary and sphenoid sinuses were 
clear.  The former presence of polyps was eliminated by nasal 
surgery.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.7, 4.97, Diagnostic Code (DC) 6522 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A private July 2001 CT scan of the veteran's sinuses showed 
the bony nasal septum was mildly deviated to the left.  Mild 
mucosal thickening was noted in the ethmoid air cells 
bilaterally.  There was an eight millimeter (mm.) soft tissue 
density in the anterior superior portion of the right 
maxillary sinus consistent with a small mucous retention 
cyst.  The paranasal sinuses otherwise were clear.  
Osteomeatal complexes were patent bilaterally.  An attached 
note revealed the veteran used a nasal spray to keep the nose 
open.

VA outpatient clinic records, such as one dated in August 
2001, noted the veteran had chronic rhinitis and was 
scheduled for surgery.  A question of a deviated septum was 
noted.  

The veteran underwent a VA examination in January 2002.  The 
veteran complained that he had difficulty breathing over the 
past 16 years.  He said that he could not breathe through his 
nose and he complained of thick, foul-smelling yellow 
discharge from his nose, and year-long allergy attacks from 
smoke or dust.  He said that he could not smell well.  He 
complained of sinus problems in the right and left cheek 
close to the nose, and headaches five days per week, 
especially if he was around smoke or dust.  The veteran said 
that sometimes he awoke in the middle of the night unable to 
breathe and felt as if his nose was closed.  He used a nasal 
spray which he said helped a bit.  He also said that 
sometimes his nose ran all day.  The impression of the 
examiner was that there had been no change in the diagnosis 
for rhinitis.

Private medical records dated in April and May 2002 show the 
veteran underwent nasal surgery and that both the left and 
right turbinates had been removed.  The veteran had a 
septoplasty and pathology of that date revealed chronic 
inflammation from multiple sites.  

A signed statement by Dr. A.J. dated both in March 2003 and 
November 2003 stated the veteran had been a patient at 
Greater Carolina Ear, Nose, and Throat since January 2000 and 
had a chronic debilitating disease known as allergic 
rhinosinusitis.  His constant allergy deficiency caused him 
to have several sinus infections which led to chronic 
sinusitis and extensive surgical correction to include 
removal of nasal polyps in May 2002.  Dr. A.J. said that the 
veteran would inevitably repeat the same course of therapy if 
he could not control his allergic rhinosinusitis disease.

The veteran underwent another VA examination in May 2003.  
Allergic/vasomotor rhinitis was diagnosed among the other 
disorders examined.  The veteran complained that his 
allergies remained severe and that he got weekly allergy 
shots.  He used antihistamines regularly.  Also noted were 
running nose, difficulty breathing on the job, and difficulty 
with cold weather.  He was recorded as missing five to six 
days of work a month besides the month off due to nasal 
surgery in the previous year.

On examination, he had pale nasal conchae and erythematous 
oral mucosa.  Examination of the sinuses did not reveal 
tenderness or purulent discharge from his nose.  X-rays 
revealed the ethmoid, maxillary and sphenoid sinuses were 
clear.  Service connection has been separately granted for 
sinusitis with a 10 percent rating assigned.
II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand 
as the Secretary of Veterans Affairs has determined that the 
VCAA applies to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of the General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's increased 
rating claim, and no further assistance is required in order 
to comply with VA's statutory duty to assist him with the 
development of facts pertinent to that claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

There is no suggestion the veteran's service-connected 
rhinitis is implicated in his early retirement from the 
federal government as may be true with his service connection 
claim for arthritis of the lumbar and/or thoracic spine.  
Thus, those records are not needed for resolving this issue.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
the increased rating claim in letters issued in May 2001 and 
July 2002.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In these letters, the veteran also was advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted May 2001 and July 2002 "duty to assist" 
letters were issued after the appealed rating decision, but 
the February 1998 rating decision was issued before the 
enactment of the VCAA.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  All VA notices must be read 
in the context of prior, relatively contemporaneous 
communications to the appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for his 
service-connected rhinitis.  Therefore, any lack of notice by 
the VA to the veteran as now required by Dingess and Hartman 
constitutes harmless error.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his increased rating claim in this Board 
decision.  


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes 
for his increased rating claim.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In November 1990, the RO granted service connection for 
chronic rhinitis and assigned an initial noncompensable 
rating.  In a November 1994 rating decision, the RO awarded a 
10 percent rating effective from August 6, 1994.

In a July 2003 rating decision, the RO awarded a temporary 
100 percent rating from May 2, 2002 to July 1, 2002 based on 
surgical treatment needing convalescence.  Reinstatement of 
the 10 percent rating was effective from July 1, 2002.  The 
veteran contended he should have been awarded more than 10 
percent for some undetermined length of time before surgery 
because of the presence of polyps.  However, there is no 
medical evidence of the presence of polyps until the surgical 
notes of May 2002.  In addition, his two-month increased 
rating was for convalescence and not for the presence of 
nasal polyps.

Among the evidence in support of his claim are VA outpatient 
records, VA examinations, and private records from his 
personal physician, Dr. A.J.  

The RO evaluated the veteran's rhinitis under Diagnostic Code 
6522.  Pursuant to DC 6522, a 30 percent disability rating is 
warranted for allergic or vasomotor rhinitis with polyps.  
See 38 C.F.R. § 4.97, DC 6522 (2006).  A 10 percent 
disability rating is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  Id.

Based upon review of the medical evidence cited above, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for allergic rhinitis.  The 
evidence does not reflect that the veteran's current rhinitis 
is manifested with polyps.  Rather, the evidence shows nasal 
polyps were removed during surgery in May 2002.  Evidence 
from VA examinations in January 2002 and May 2003 shows a 
diagnosis of allergic/vasomotor rhinitis with running nose, 
difficulty breathing on the job, and pale nasal conchae and 
erythematous oral mucosa.  Sinuses were not tender nor was 
there purulent discharge from the nose in the 2003 exam.  X-
rays revealed the ethmoid, maxillary and sphenoid sinuses 
were clear.

The veteran is already service-connected for chronic 
sinusitis secondary to rhinitis pursuant to 38 C.F.R. § 4.97, 
DC 6510 (2006).

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4, particularly other 
diagnostic codes in 38 C.F.R. § 4.97 consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other diagnostic code or other Part 4 
provisions are more loosely analogous to the disability at 
issue, or which would permit a higher schedular rating.

There is no evidence that the veteran has granulomatous 
rhinitis, nor bacterial rhinitis with rhinoscleroma, thus the 
Diagnostic Codes 6523 and 6524, which allow for greater than 
a 10 percent rating, are not for application.  Nor has the 
veteran suffered loss of part of his nose or has scars 
exposing both nasal passages, thus a higher rating under DC 
6504 is not for application.  He is already at the maximum 
rating under DC 6502 for deviated septum.

In sum, the evidence reflects that the veteran's symptoms 
more closely resemble the criteria contemplated by a 10 
percent rating under DC 6522.  The preponderance of the 
objective medical evidence supports the current rating for 
the veteran's service-connected rhinitis.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.102 (2005).

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2006); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that the veteran's rhinitis disorder has 
caused him frequent hospitalization, or causes him a degree 
of industrial impairment in excess of that envisioned by the 
rating schedule.  Extraschedular rating, therefore, is not 
warranted in this case.


ORDER

A rating in excess of 10 percent for rhinitis is denied.


REMAND

After careful review of the claims file in the preparation of 
a decision, the Board finds that additional development is 
warranted with respect to the veteran's claim for service 
connection for arthritis of the lumbar and/or thoracic spine.

The claims file contains information that the veteran is most 
probably receiving Social Security disability benefits 
through a former employer, the U.S. Postal Service (USPS).  
The basis of this award is not clear from the evidence of 
record.

The Court has held that, where VA has notice that the veteran 
was receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  In Tetro v. Gober, 14 Vet. 
App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro, supra.  

A document dated in July 2004 from the Office of Personnel 
Management (OPM), a federal agency, is found in the claims 
file.  According to this document, the federal government 
approved the veteran's disability retirement from the post 
office conditioned on confirmation that the veteran filed a 
claim with SSA for disability benefits.  The exact nature of 
any disability SSA may have recognized is unclear, but other 
documents in the file, such as the veteran's February 2002 
letter to USPS, indicate the veteran had injured his back in 
a work-related injury at the post office in 1996.  In a July 
2004 filing with VA, the veteran indicated both arthritis and 
his service-connected Raynaud's disease were the reasons for 
his termination from USPS.  

The RO has requested information from OPM regarding the 
veteran's shoulders and depression, according to an August 
2004 document in the claims file.  It is not clear whether 
the RO has since obtained any OPM documents regarding the 
veteran's health since this matter has been before the Board.  
Therefore, the AMC should obtain these papers to determine if 
and when SSA awarded the veteran disability payments, and to 
further determine what disability SSA may have recognized.

The Board also finds that an attempt should be made to obtain 
records of the veteran's separation or early retirement from 
the USPS, if the veteran or his service representative 
provide another release form.  Those records, if associated 
with the claims file, might assist VA in determining with 
more precision whether the veteran's back disorder is 
associated with service and properly styled as arthritis of 
the lumbar and/or thoracic spine.  

Further, during the course of this appeal, service connection 
for arthritis of multiple joints has been established.  There 
are also medical records on file, since the last supplemental 
statement of the case on this issue diagnosing arthritis of 
the low back.  It is unclear whether the diagnosis is 
supported by X-ray findings, and if so, whether the arthritis 
might be part of a systemic disorder and service connected on 
that basis.

Finally, while this matter has been undergoing development, 
additional guidance has been provided concerning notice and 
development provisions.  See Dingess, supra.  In view of that 
guidance, additional notice will be provided to the veteran 
and his service representative.

Based on this evidence in the claims file and the guidance of 
the Court, the veteran's SSA and USPS or OPM retirement 
records should be obtained in connection with his claim for 
service connection for arthritis of the lumbar and/or 
thoracic spine.  In addition, the veteran should be afforded 
a notice letter reflective of the Court's recent cases 
interpreting the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request copies 
of the veteran's application for SSA 
disability benefits, the administrative 
decision, and all medical records 
considered in his claim for disability 
benefits (and any subsequent disability 
determination evaluations).  If the 
veteran knows that the disability 
retirement/termination from the United 
States Postal Service was not due to back 
impairment, he may so notify the RO so 
that consideration of the appeal can 
continue without additional delay.

2. The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
this letter, the RO should ask the veteran 
to complete VA Form 21-4142 (Authorization 
and Consent to Release Information) so the 
RO can obtain records of the veteran's 
separation or early retirement from the 
United States Postal Service.  A copy of 
the letter, and any response from the 
veteran or his service representative, 
must be associated with the claims file.  
If additional evidence is identified, 
attempts to obtain the evidence should be 
undertaken and documented in the claims 
folder.  Again, if the veteran knows that 
the disability retirement/termination from 
the United States Postal Service was not 
due to back impairment, he may so notify 
the RO so that consideration of the appeal 
can continue without additional delay.

3.  The veteran should be scheduled for a 
VA physical examination to ascertain if he 
has arthritis of the mid and low back.  
All indicated tests should be accomplished 
and all physical findings reported in 
detail.  The claims folder should be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to determine if 
arthritis is present.  If arthritis is 
found, the examiner should then enter an 
opinion as to whether it is part and 
parcel of the arthritis of other joints 
already service connected.  All reasoning 
should be set out with reference to 
medical information used.

4.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for arthritis of the lumbar and/or 
thoracic spine, including review of all 
records submitted since the last 
supplemental statement of the case.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
and a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the June 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran, if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


